Citation Nr: 1315887	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  07-06 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of infectious mononucleosis.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION


The Veteran served on active duty from April 1958 to December 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in November 2006 and at a hearing before the Board in May 2009.  

The Board remanded the Veteran's claim for additional development in October 2009, April 2011, and June 2012.  

In April 2013, additional evidence was submitted by the Veteran.  The evidence includes a copy of a service treatment report dated in December 1960 and several letters from the Veteran's treating physicians as well as a statement from the Veteran dated in February 2013.  The Board notes that while this evidence was submitted without a waiver of consideration by the agency of original jurisdiction (AOJ), the evidence is duplicative of evidence already of record and the Veteran is therefore not prejudiced by the Board's adjudication of the issue on appeal.  

The Board notes that the Veteran also raised the issue of entitlement to an increased rating for his service-connected hearing loss when he submitted his statement in April 2013.  The Board does not have jurisdiction of this issue and it is therefore referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran does not have residuals of mononucleosis that are attributable to active service.


CONCLUSION OF LAW

The Veteran does not have residuals of mononucleosis that are the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in May 2004, July 2004, March 2006, November 2009, December 2009, March 2010, April 2010, April 2011, September 2011, June 2012, July 2012, August 2012, and November 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained several examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  In addition, certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

In the alternative, where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition, service connection can be granted for that chronic disability.  The evidence must be medical unless it relates to a condition where lay observation is competent.  38 C.F.R. § 3.303(b) (2012).

If chronicity is not applicable, service connection may still be established if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran claims that he is entitled to service connection for residuals of mononucleosis.  

The Veteran's service treatment reports reflect that the Veteran was hospitalized in June 1958 with a remote history of tightness and swelling of the leg diagnosed as lymphangitis in May 1958, a sore throat, and intermittent sharp pains in the occipital region.  The Veteran was assessed with an undetermined diagnosis noted to be acute infectious encephalitis.  Later in June 1958, the Veteran was assessed with probable infectious mononucleosis of a rather severe degree with possible central nervous system involvement.  He was released as fit for duty in July 1958. In March 1960, the Veteran was treated for sharp abdominal pains.  In November 1960, the Veteran hit his head on a large pot and reported dizziness.  He was noted to have passed out in December 1960.  Report of physical examinations dated in November 1961, January 1963, and December 1963 revealed normal clinical evaluations.  The Veteran did not report any residuals of his illness on report of medical history forms dated in January 1963 and December 1963.   

Private treatment reports from P. Kurani, M.D., include an entry dated in May 1991 which reflects that the Veteran was in the hospital for one week for "nervousness."  

A statement from K. Kosinski, MHP of Metropolitan Family Service dated in August 2004 reflects that the veteran was treated for major depression from October 1989 to December 1999.  

At a November 2006 hearing before a DRO, the Veteran testified that his mononucleosis caused the "state of my leg."  No further testimony was proffered as to what symptomatology was referable to the "state" of the Veteran's leg.   

At a May 2009 hearing before the Board, the Veteran testified that he did not have a current diagnosis of mononucleosis.  The only residual ascribed to the diagnosis and treatment for mononucleosis in service was reported to be bilateral hearing loss which was ultimately granted in an April 2010 rating decision.   

VA outpatient treatment reports dated from November 1999 to December 2010 do not reflect any reference to treatment for residuals of mononucleosis.  In May 2006, the Veteran reported pain in his left knee radiating to his foot.  He was assessed with paresthesias of unclear etiology.  The examiner noted that degenerative joint disease (DJD) was a possible diagnosis.  Subsequent records confirm a diagnosis of DJD.  In June 2008, the Veteran was noted to be status-post left knee replacement in 2008.   The records reflect that depression screens in October 2007 and February 2009 were negative.  The Veteran reported depression for several days in September 2010.  The Veteran was referred for mental health treatment in October 2010 at which time he was assessed with r[ule]/o[ut] depression.  In December 2010, the Veteran was assessed with a history of major depression.  The records indicate that he was treated and medicated for depression at another clinic ten years prior to the entry.   

At an August 2004 VA examination, the examiner reviewed the Veteran's relevant medical history in service.  The Veteran reported that he felt somewhat unstable and wobbly in his gait at his discharge from service but he was otherwise fully recuperated.  The Veteran indicated that over the years the only residual of his illness in service is the fact that he tends to be slightly unsteady in gait and when he walks for a protracted period he tends to drift to one side or the other.  He reported no other residual symptomatic complaints relative to his neurologic function.  Following a physical examination, the examiner diagnosed the Veteran with infectious mononucleosis in the past, resolved with no residuals.  The examiner concluded that there was no evidence of neurological residual symptoms or findings from the Veteran's infectious mononucleosis in service.  

At a March 2010 VA examination, the examiner reviewed the Veteran's relevant medical history in service and indicated that the Veteran reported hearing problems and depression following service in 1964.  The Veteran reported a hospitalization for depression in 1989 with outpatient treatment until 1999 and no mental health treatment since that time.  Following a clinical evaluation, the examiner indicated that there was no obvious depression.  The examiner noted that the Veteran had a fairly severe case of mononucleosis in 1958 with several weeks of hospitalization.  The examiner indicated that while there can be neurological involvement from mononucleosis, it usually presents itself not long (perhaps a few months) after the mononucleosis is diagnosed.  The examiner noted that the Veteran's depression manifested six years after his mononucleosis.  He opined that it is less likely than not that there are any residuals including depression that occurred from mononucleosis.  

Associated with the claims file is a statement dated in January 2011 from the Veteran's treating physician at VA.  The physician indicated that he was submitting a statement at the Veteran's request.  The physician noted that the Veteran suffered an episode of infectious mononucleosis with central nervous system involvement [in service].  The physician stated that the Veteran suffers from depression which has been associated with an infection and is a long-standing medical diagnosis.  The physician concluded that in his opinion it is at least as likely as not that the infection the Veteran suffered while in service is related to his depression.  

Associated with the claims file is a statement from S. Valpey, D.O., dated in January 2011.  Dr. Valpey indicated that she treated the Veteran psychiatrically years ago and had recently been reacquainted with him.  She noted the Veteran's medical history in service.  She indicated that the Veteran began to suffer from syncopal episodes in March 1960 and underwent a workup after service in 1964.  No diagnosis was ever rendered to account for the Veteran's syncope.  Over the next twenty-five years, the Veteran was noted to have suffered random syncopal episodes each limited to several minutes.  Dr. Valpey reported that the Veteran began to suffer symptoms of depression in 1988 and ultimately sought care from her in January 1990.  The Veteran reported that he suffered from a "ten year cycle of depression" the last occurring four years prior.  Dr. Valpey opined that it is more likely than not that major depression and syncopal episodes are sequelae of the Veteran's past history of mononucleosis with central system involvement.   

Associated with the claims file is a statement from C. Peters, D.O., dated in May 2011.  Dr. Peters indicated that the Veteran's neurologic deficit and psychiatric symptoms can without a doubt be related to the infectious mononucleosis of a severe degree with possible central nervous system involvement the Veteran contracted during service.  Dr. Peters concluded that these deficits are most likely a residual of this illness.  

At a May 2011 VA examination, the Veteran reported left leg discomfort secondary to a total knee replacement.  The Veteran reported periodic episodes of unconsciousness on multiple occasions most recently one month prior.  The examiner noted that after extensive neurological evaluations no etiology had been found.  Following a neurological examination, the examiner assessed the Veteran with sensory neuropathy of the right and left legs (sciatic nerves) likely related to degenerative arthritis of the lumbosacral spine.  He opined that it is less likely than not that the Veteran's left leg discomfort is related to a remote episode of infectious disease while in service.  He noted that the only apparent neurological deficit on examination was sensory neuropathy of the right and left sciatic nerve related to a lumbosacral spine condition.  

At an October 2011 VA examination, the examiner diagnosed the Veteran with a personality disorder with paranoid and narcissistic traits and dysthymic disorder.  The examiner indicated that she had reviewed two statements from the Veteran's private examiners linking his claimed disability to his mononucleosis in service.  Following a review of the claims file and clinical evaluation, the examiner concluded that the Veteran does not meet the criteria for posttraumatic stress disorder (PTSD) as there is no reported stressor and he does meet the symptom criteria.  The examiner noted that the Veteran felt that his "central nervous system involvement from mononucleosis" caused his mental health and medical problems.  The examiner concluded that the Veteran does not meet the criteria for depression or any other service-connected mental health disorder.  The examiner indicated that the Veteran's dysthymia predates his active duty service and appears related to stressors from early family life.  His personality disorder is not service-connected but may be related to difficulty reaching logical conclusions due to cognitive and emotional limitations apparent in childhood and adolescence.   

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for residuals of mononucleosis.

The Board notes there are conflicting opinions as to whether the Veteran's claimed residuals of mononucleosis are related to his active service.  As noted above, the Veteran's treating physician at VA, Dr. Valpey, and Dr. Peters concluded that the Veteran had major depression, syncopal episodes, and neurologic deficit and psychiatric symptoms related to his infectious mononucleosis treated in service.  Conversely, the August 2004, March 2010, May 2011, and October 2011 VA examiners all concluded that the Veteran's claimed residuals of mononucleosis including depression, dysthymia, a personality disorder, and sensory neuropathy of the right and left sciatic nerve were less likely than not related to the Veteran's infectious mononucleosis treated in service.   

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the August 2004, March 2010, May 2011, and October 2011 opinions of the VA examiners to be the most probative.  Although the Board is not questioning the competence of the Veteran's treating physicians, the Board also notes that the opinion of his treating physician at VA, Dr. Valpey and Dr. Peters are not entitled to more weight merely because they treated the Veteran.  VA's benefits statutes and regulations do not provide any basis for according any greater weight to a treating physician.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  While the Veteran's treating physician and Dr. Valpey related the Veteran's depression symptoms to service, and Dr. Valpey related syncopal episodes to service, neither provided any rationale for their conclusions.  Moreover, Dr. Valpey specifically noted that no specific diagnosis had been rendered with regard to the Veteran's syncopal episodes.  With regard to the opinion of Dr. Peters, the physician did not specify a particular disability and instead merely gave a general assessment that the Veteran's neurologic deficit and psychiatric symptoms were related to the infectious mononucleosis with possible central nervous system involvement he contracted during service.  Dr. Peters also failed to provide a rationale to support his conclusion.  In contrast, the VA examiner's reviewed the claims file and provided rationales to support their conclusions.  For these reasons the Board finds the opinions of the VA examiners to be the most probative.

Additionally, the Veteran has not submitted any evidence that any organic disease of the nervous system manifested within one year of his separation from service.  38 C.F.R. §§ 3.307, 3.309 (2012).

The Board acknowledges that the Veteran is competent to report his symptomatology since service.  Lay testimony is competent to establish the presence of observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  However, the Veteran's opinion that his claimed residuals of mononucleosis are related to his active duty service is insufficient to provide the requisite etiology of the claimed residuals of mononucleosis because such matters require medical expertise.  A layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms because of the lack of medical training.  38 C.F.R. § 3.159(a)(1) (2012); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the Veteran's statements regarding his claimed residuals of mononucleosis being related to his active duty service are not competent as he is not medically qualified to provide evidence on a matter requiring medical expertise, such as an opinion as to etiology.  

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection for residuals of mononucleosis, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Entitlement to service connection for residuals of infectious mononucleosis is denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


